Case 1:19-cv-00033-RJD-SJB Document 93 Filed 04/19/21 Page 1 of 2 PageID #: 786




                                UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------- X

Ester Lelchook, et al.,

                                   Plaintiffs,                            Case No.
                                                                          19-cv-00033 (RJD) (SJB)
                           -against-

Société Générale De Banque Au Liban, SAL,

                                   Defendant.

 -------------------------------------------------------------------- X

                                            NOTICE OF APPEAL
         Notice is hereby given that all plaintiffs in the above-captioned action appeal to the

United States Court of Appeals for the Second Circuit from the Memorandum & Order of the

United States District Court for the Eastern District of New York (Dearie, J.), dated March 31,

2021 (DE 91), which granted the defendant’s motion to dismiss, and from the Judgment entered

by the aforementioned district court dated March 31, 2021 (DE 92), which entered final

judgment in favor of the defendant against the plaintiffs.

         All plaintiffs herein hereby appeal from each and every part of the aforementioned

Memorandum & Order, and Judgment, and from any and all other orders entered in this action

that merged into the aforementioned Memorandum & Order, and/or into the aforementioned

Judgment.



Dated:     Brooklyn, New York
           April 19, 2021
Case 1:19-cv-00033-RJD-SJB Document 93 Filed 04/19/21 Page 2 of 2 PageID #: 787




                                            Respectfully submitted,

                                            THE BERKMAN LAW OFFICE, LLC
                                            Attorneys for the Plaintiffs-Appellants


                                            by:
                                                  Robert J. Tolchin

                                            111 Livingston Street, Suite 1928
                                            Brooklyn, New York 11201
                                            718-855-3627




                                      -2-
